                                         Case 3:19-cv-03770-WHO Document 272 Filed 03/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ILLUMINA, INC., et al.,                            DISCOVERY ORDER

                                   8                    Plaintiffs,                         Case No. 19-cv-03770-WHO (TSH)
                                   9             v.                                         Re: Dkt. No. 266
                                  10     BGI GENOMICS CO., LTD, et al.,                     Case No. 20-cv-1465-WHO (TSH)
                                  11                    Defendants.                         Re: Dkt. No. 274
                                  12
Northern District of California
 United States District Court




                                  13          In the joint discovery letter brief concerning apex depositions, the parties cite several

                                  14   documents by Bates number but do not attach them as exhibits. The Court orders Illumina to file

                                  15   those documents by March 11, 2021. Not having seen the documents, the Court expresses no

                                  16   view on whether they should be filed under seal.

                                  17          IT IS SO ORDERED.

                                  18

                                  19   Dated: March 10, 2021

                                  20
                                                                                                    THOMAS S. HIXSON
                                  21                                                                United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
